                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                              Case No. 19-cv-63056-BLOOM/Reid

JAMES WELCH, a/k/a JAMES WEST,

       Plaintiff,

v.

BROWARD STATE ATTORNEY,

      Defendant.
______________________________/

                       ORDER ADOPTING MAGISTRATE JUDGE’S
                          REPORT AND RECOMMENDATION

       THIS CAUSE is before the Court upon Plaintiff James Welch’s (“Plaintiff”) pro se

Complaint, filed pursuant to 42 U.S.C. § 1983. ECF No. [1]. On December 11, 2019, the

Complaint was referred to the Honorable Lisette M. Reid for a ruling on all pre-trial, non-

dispositive matters and for a Report and Recommendation (“R&R”) on any dispositive matters.

ECF No. [2]. On December 12, 2019, Judge Reid ordered Plaintiff to file an amended complaint

by January 3, 2020. ECF No. [3]. Rather than filing an amended complaint, on December 26,

2019, Plaintiff filed a document titled “Plaintiff Amended Pleading” in which he requested that

his case be dismissed without prejudice. ECF No. [4]. On January 13, 2020, Jude Reid issued a

R&R recommending that the Complaint, ECF No. [1], be dismissed without prejudice pursuant to

Fed. R. Civ. P. 41(a)(1)(A)(i). ECF No. [5]. The R&R advised the parties that they had fourteen

days from the receipt of the R&R to file any written objections. Id. Nonetheless, because Plaintiff

requested that the case be dismissed, the Court addresses the R&R before the time to file objections

has expired.
                                                             Case No. 19-cv-63056-BLOOM/Reid


       The Court has conducted a de novo review of the R&R and the record and is otherwise

fully advised. See Williams v. McNeil, 557 F.3d 1287, 1291 (11th Cir. 2009) (citing 28 U.S.C. §

636(b)(1)). Upon review, the Court finds Judge Reid’s R&R to be correct. The Court agrees with

the analysis in the R&R and concludes that Plaintiff’s Complaint, ECF No. [1], should be

dismissed without prejudice as a result of Plaintiff’s request and pursuant to Fed. R. Civ. P.

41(a)(1)(A)(i).

       For the foregoing reasons, it is ORDERED AND ADJUDGED as follows:

       1.         The R&R, ECF No. [5], is ADOPTED;

       2.         The Complaint, ECF No. [1], is DISMISSED WITHOUT PREJUDICE;

       3.         The Clerk of Court is directed to CLOSE this case.

       DONE AND ORDERED in Chambers at Miami, Florida, this 14th day of January, 2020.




                                                      ________________________________
                                                      BETH BLOOM
                                                      UNITED STATES DISTRICT JUDGE



Copies furnished to:

Counsel of record

James Welch
193791
Hardee Correctional Institution
Inmate Mail/Parcels
6901 State Road 62
Bowling Green, FL 33834




                                                  2
